Motion by appellant, upon an appeal from a judgment of conviction entered on a plea of guilty, for a transcript of the minutes of the hearing upon his prior application to suppress evidence which had been denied. Motion granted; the Clerk of the court below is directed to furnish without charge to appellant’s counsel a transcript of the minutes of the said hearing (Code Grim. Pro., §§ 456, 813-e). The order and the minutes on the defendant’s application to suppress evidence must be -deemed to be part of the judgment roll (cf. Code Grim. Pro., §§ 458, 485, 456, 813-e). Beldock, P. J., Ughetta, Kleinfeld, Rabin and Hopkins, JJ., concur.